 1
     MARTHA G. BRONITSKY, SBN 127583
 2   CHAPTER 13 STANDING TRUSTEE
     LEO G. SPANOS, SBN 261837, STAFF ATTORNEY
 3
     NIMA GHAZVINI, SBN 254758, STAFF ATTORNEY
 4   P.O. BOX 5004
 5
     HAYWARD, CA 94540
     PH: (510) 266-5580
 6
     FAX: (510) 266-5589
 7   13trustee@oak13.com
 8

 9
                            UNITED STATES BANKRUPTCY COURT
10

11                          NORTHERN DISTRICT OF CALIFORNIA
12

13
     In re:                                          CHAPTER 13
14
                                                     CASE NO. 18-41947 WJL 13
15   BILLY JAMES PHILLIPS
16
                                                   DECLARATION OF LEO G.
               Debtor(s),                          SPANOS RE MOTION FOR
17
                                                   RELIEF FROM STAY FILED BY
                                                   U.S. BANK TRUST NATIONAL
18
                                                   ASSOCIATION AS TRUSTEE OF
                                                   THE BUNGALOW SERIES III
19                                               / TRUST (“US BANK”)
20

21   I, Leo G. Spanos, declare as follows:
22            1. I am an attorney duly admitted to practice before the United States
23               District Court for the Northern District of California.
24            2. I know the following of my own personal knowledge and could and
25               would competently testify thereto if called upon to do so.
26            3. I am Staff Attorney for Martha G. Bronitsky, the Chapter 13 Standing
27               Trustee in the Oakland Division of the United States Bankruptcy Court
28               for the Northern District of California.
                                            Page 1 of 2



     Case: 18-41947      Doc# 52   Filed: 11/26/18    Entered: 11/26/18 13:26:41   Page 1 of 2
 1           4. The Third Amended Chapter 13 Plan (“plan”) lists payments of $2,834
 2              for 1 month and $2,845 for 59 months and provides for conduit mortgage
 3              payments to US Bank in the amount of $1,647.78 for September 2018
 4              and $1,679.46 thereafter (doc. #47).
 5           5. The Debtor has made two plan payments as follows: $2,834 on
 6              09/27/2018 (month 1), $0.00 in October 2018, and $2,845 on 11/09/2018.
 7           6. The Trustee distributed $1,647.78 to US Bank on 10/01/18.1
 8           7. The Trustee mailed a distribution of $1,679.46 to US Bank on
 9              11/26/2018 from the Debtor’s payment received on 11/09/2018.
10           8. The Debtor remains delinquent $2,845, with the payment to be received
11              by 11/20/2018.
12           9. On October 22, 2018, the Trustee filed a motion to dismiss for failure to
13              make the October 2018 payment ($2,845).
14           10.The notice on the Trustee’s motion to dismiss will run on 11/12/2018.
15

16   I, Leo G. Spanos, declare under penalty of perjury that the foregoing is true and
17   correct to the best of my information and belief.
18   Executed in Hayward, California on November 26, 2018.
19
                                      /s/Leo G. Spanos 5909
20                                    Leo G. Spanos, Esq.
21                                    Staff Attorney to Martha G. Bronitsky, Esq.
                                      Chapter 13 Standing Trustee
22

23

24

25

26

27   1
         US Bank cashed this check on or about 10/10/2018.
28

                                           Page 2 of 2



     Case: 18-41947     Doc# 52   Filed: 11/26/18   Entered: 11/26/18 13:26:41   Page 2 of 2
